Citation Nr: 9919962	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  98-03 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	The American Legion


REMAND

The veteran had active duty from May 1968 to April 1971.

This case was transferred from the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
for appellate review of the above stated issue.  In July 1999 
the Board of Veterans' Appeals (Board) was notified by the VA 
Medical Center (VAMC) that the veteran's private attorney, 
representing him in another matter, requested review of the 
claims file.  It was requested that the claims file be 
returned to the VAMC for that purpose.  This case is 
therefore REMANDED to the VAMC/RO to comply with the request.

After the claims file has been reviewed and/or copied as 
stated in the letter from the VA Staff Attorney dated July 7, 
1999, the case should be returned to the Board for 
continuation of the appellate process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










